DETAILED ACTION
Claims 1 through 20 originally filed 20 March 2019. By amendment received 18 May 2020; claims 1, 3, 6 through 8, 12, 15, 16, 19, and 20 are amended, claim 14 is cancelled, and claim 21 is added. By amendment received 11 January 2021; claims 1, 3, 6, 8, 9, and 12 are amended, claims 5 and 11 are cancelled, and claims 22 and 23 are added. By amendment received 8 December 2021; claims 1, 6, and 8 are amended, claims 7 and 22 are cancelled, and claims 24 and 25 are added. By amendment received 12 August 2022; claim 1 is amended. Claims 1 through 4, 6, 8 through 10, 12, 13, 15 through 21, and 23 through 25 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

Throughout this Office Action, references will be made to the Non-final Rejection mailed 12 April 2022 ("Office Act."), Applicant's Response dated 12 August 2022 ("Response"), and Applicant's Original Disclosure as reflected in PG Pub. 2019/0296522 ("Spec.").

Applicant argues that the Schrock (US Patent 5,752,100) alone does not teach or render obvious the limitation "The optical element having a top mirror and a bottom mirror, wherein light is emitted from each of the top mirror and the bottom mirror and wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" because, according to applicant, Schrock does not disclose these features. To support this argument, applicant contends that Schrock does not recite the claimed structural limitations of the claimed optical element.
Applicant's argument is moot because it does not address the rejection (MPEP §2145IV). The rejection is based on the combined teachings of Schrock, Carter et al. (Carter, US Pub. 2008/0247436), and Baldwin et al. (Baldwin, US Patent 5,761,229) rather than Schrock alone. Specifically, the limitations "The optical element having a top mirror and a bottom mirror", "Wherein light is emitted from each of the top mirror and the bottom mirror", and "Wherein more than 50% of light emitted by the optical element is emitted from the top mirror" were cited as taught by Carter (see Office Act., ¶18) and the limitation "At least 10% of the light emitted by the optical element is emitted by the bottom mirror" was cited as taught by Baldwin (see Office Act. ¶19). Since this argument only addresses Schrock and does not discuss Carter or Baldwin in any way, this argument cannot be persuasive.
The limitation "The optical element having a top mirror and a bottom mirror, wherein light is emitted from each of the top mirror and the bottom mirror and wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" was taught by the combined teachings of Schrock, Carter, and Baldwin as set forth below. The argument that Schrock alone does not teach the claimed feature cannot be persuasive because the rejection does not rely on Schrock alone teaching the claimed feature.

Applicant argues that the Schrock alone does not teach or render obvious the limitation "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current" because, according to applicant, Schrock does not disclose these features. To support this argument, applicant contends that Schrock does not recite the claimed structural limitations of the claimed "back-monitor photosensitive sensor".
Applicant's argument is moot because it does not address the rejection (MPEP §2145IV). The rejection is based on the combined teachings of Schrock, Carter, and Baldwin rather than Schrock alone. Specifically, the limitation "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current" was cited as taught by Carter (see Office Act., ¶18). Since this argument only addresses Schrock and does not discuss Carter in any way, this argument cannot be persuasive.
The limitation "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current" was taught by the combined teachings of Schrock, Carter, and Baldwin as set forth below. The argument that Schrock alone does not teach the claimed feature cannot be persuasive because the rejection does not rely on Schrock alone teaching the claimed feature.

Applicant argues that the Schrock (US Patent 5,752,100) alone does not teach or render obvious the limitation "A comparator electrically coupled to the transimpedance amplifier, wherein the comparator is configured to receive the voltage level from the transimpedance amplifier and to further compare the second signal to a reference value to determine if the measured current is greater or lower than the reference level" because, according to applicant, the arrangement of Schrock is different from the claimed arrangement. To support this argument, applicant contends that the claimed comparator is electrically connected to the transimpedance amplifier whereas the comparator of Schrock receives a feedback signal from a summing resistor.
Applicant's argument is not persuasive because the claim language encompasses the arrangement of Schrock. Specifically, Schrock teaches that transimpedance amplifier A3 is electrically connected to comparator 48 via summing resistor 47 (see Schrock, Fig. 2 showing transimpedance amplifier A3 electrically connected to comparator 48 by wire 38, summing resistor 47, and node 49). This comparator 48 receives the voltage level of the transimpedance amplifier A3 via summing resistor 47 and compares the received voltage level to a reference value (see Schrock, col. 3, lines 63-67 and col. 4, lines 41-53 describing the operation of comparator 48 as dependent on the voltage received from transimpedance amplifier A3). Since Schrock teaches the argued features, applicant's argument that Schrock does not teach the argued features is not persuasive.
The limitation "A comparator electrically coupled to the transimpedance amplifier, wherein the comparator is configured to receive the voltage level from the transimpedance amplifier and to further compare the second signal to a reference value to determine if the measured current is greater or lower than the reference level" was taught by the combined teachings of Schrock, Carter, and Baldwin as set forth below. The argument that Schrock alone does not teach the claimed feature is not persuasive because the arrangement of Schrock reads on the arrangement as set forth in the claim.

Applicant argues that the combined teachings of Schrock, Carter, and Baldwin do not teach or render obvious the limitation "Wherein light is emitted from each of the top mirror and the bottom mirror, wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" because, according to applicant, Carter teaches away from emitting at least 10% of light through the lower mirror. To support this argument, applicant contends that the lower mirror of Carter is a non-output surface which conflicts with the claimed requirement of at least 10% of light being emitted through that surface.
Applicant's argument is not persuasive because Carter does not teach away from the claimed configuration (MPEP §2145XD1). Specifically, use of the terms "non-output side" or "non-emitting mirror" cannot be construed to mean that light does not pass through mirror 120 of Carter because Carter specifically designs mirror 120 to transmit light and arranges a monitor to detect light transmitted through mirror 120 (see Carter, ¶38 describing the transmission of beams 172 through mirror 120 to impinge on monitor 158). Given the context of Carter, the terms "non-output side" and "non-emitting side" merely serve to distinguish the side with mirror 120 from the side with mirror 110. Further, Carter merely indicates it would be typical for mirror 120 to transmit up to 2% of light (see Carter, ¶38), but Carter does state that transmission of 2% of light represents an upper limit in the described arrangement. Since Carter does not criticize use of higher transmissions for the relevant mirror, Carter cannot teach away from transmitting at least 10% of light through that mirror.
The limitation "Wherein light is emitted from each of the top mirror and the bottom mirror, wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" was taught by the combined teachings of Schrock, Carter, and Baldwin as set forth below. Applicant's argument that Carter teaches away from the claimed configuration is not persuasive because Carter does not criticize, discredit, or otherwise discourage the solution claimed.

Applicant argues that the combined teachings of Schrock, Carter, and Baldwin do not teach or render obvious the limitation "Wherein light is emitted from each of the top mirror and the bottom mirror, wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" because, according to applicant, Baldwin is not relevant to the claimed invention. To support this argument, applicant contends that Baldwin does not discuss a partially bottom emitting diode or having the light emitted by the bottom mirror measured.
Applicant's argument is not persuasive because it does not address the rejection (MPEP §2145IV). Specifically, Carter teaches a partially bottom emitting diode and having the light emitted by the bottom mirror measured (see Carter, ¶38 discussing the bottom emitting diode of Figure 1 in which bottom emission 172 is monitored by photodiode 158). Baldwin teaches that, depending on the sensitivity of a light detector, 10-20% of emitted light may be directed to the light detector for operation (see Baldwin, col. 10, lines 19-26 discussing varying the amount of light sent to the detector depending on how sensitive the detector is). The rejection sets forth that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of light directed to the sensor in Carter such that at least 10% of light is directed toward the sensor to account for the sensitivity of the sensor (see Office Act. ¶19). This modification of Carter is useful to account for a less sensitive sensor, to account for a lower power output, or to account for both. Since the rejection is based on Carter teaching the partially bottom emitting diode and having light emitted from the bottom mirror measured, the argument that Baldwin does not teach these features does not address the rejection and cannot be persuasive.
The limitation "Wherein light is emitted from each of the top mirror and the bottom mirror, wherein more than 50% of light emitted by the optical element is emitted from the top mirror and at least 10% of the light emitted by the optical element is emitted by the bottom mirror" was taught by the combined teachings of Schrock, Carter, and Baldwin as set forth below. The argument that Baldwin does not teach the partially bottom emitting diode and measuring light from the bottom mirror is not persuasive because these features were taught by Carter.

Applicant argues that the combined teachings of Balimann et al. (Balimann, US Pub. 2017/0350581) and Balslev (US Pub. 2018/0342853) do not teach or render obvious the limitation "Wherein a number of micro lenses in the optical element package exceeds a number of optical elements in the optical element package" because, according to applicant, it is not clear that the number of microlenses of Balimann exceeds the number of optical elements. To support this argument, applicant contends that Balimann only discloses the use of an array of light sources and an array of microlenses.
Applicant's argument is not persuasive because Balimann teaches and shows the use of more microlenses than optical emitters. Specifically, Balimann shows the use of more microlenses than light sources (see Balimann, Figure 2, pts. 106 and 110 in which a row of 5 microlenses is impinged upon by 4 emitted beams). Further, Balimann suggests the use of a microlens array even when only a single emitter is employed (see Balimann ¶11-12 explaining that light source 106 may be a laser diode or an array of laser diodes whereas optical element 110 may be an array of microlenses). In light of these teachings, it is clear that Balimann teaches the use of more microlenses than optical emitters.
The limitation "Wherein a number of micro lenses in the optical element package exceeds a number of optical elements in the optical element package" was taught by the combined teachings of Balimann and Balslev as set forth below. Applicant's argument that Balimann does not teach using more microlenses than optical emitters is not persuasive because Figure 2 of Balimann shows this arrangement.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 4, 6, 8 through 10, and 23 through 25 rejected under 35 U.S.C. 103 as being unpatentable over Schrock (US Patent 5,752,100) in view of Carter et al. (Carter, US Pub. 2008/0247436) and further in view of Baldwin et al. (Baldwin, US Patent 5,761,229).

Regarding claim 1, Schrock discloses, "An optical element" (col. 2, lines 57-67 and Fig. 1. pt. 24).  "A transimpedance amplifier electrically coupled to the photo-sensitive sensor" (col. 3, lines 24-29 and Fig. 2, pts. A3 and PD).  "Wherein the amplifier is configured to receive the measured current from the photo-sensitive sensor and convert measured current into a voltage level" (col. 3, lines 24-29 and Fig. 2, pts. A3 and PD).  "A comparator electrically coupled to the transimpedance amplifier" (col. 3, lines 63-67, col. 4, lines 41-53, and Fig. 2, pts. A3, 38, and 48).  "Wherein the comparator is configured to receive the voltage level from the transimpedance amplifier" (col. 3, lines 63-67, col. 4, lines 41-53, and Fig. 2, pts. A3, 38, and 48).  "[The comparator is configured] to further compare the second signal to a reference value to determine if the measured current is greater or lower than the reference level" (col. 4, lines 41-53 and Fig. 2, pt. 48, where voltage at node 49 is compared to a reference voltage of the circuit ground).  "Wherein the comparator sends a high signal if the measured current is greater than the reference level and a low signal if the measured current is less than the reference level" (col. 4, lines 41-53 and Fig. 2, pt. 48, where the output signal goes low when node 49 goes positive due to absence of a feedback signal along 38 which results from PD producing a lower current).  Schrock does not explicitly disclose, "The optical element having a top mirror and a bottom mirror."  "Wherein light is emitted from each of the top mirror and the bottom mirror."  "Wherein more than 50% of light emitted by the optical element is emitted from the top mirror."  "Wherein a reflectivity or each of the top mirror and the bottom mirror is selected to provide an emission ratio."  "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current."  Carter discloses, "The optical element having a top mirror and a bottom mirror" (p. [0031] and Fig. 1, pts. 110 and 120).  "Wherein light is emitted from each of the top mirror and the bottom mirror" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172).  "Wherein more than 50% of light emitted by the optical element is emitted from the top mirror" (p. [0038]).  "Wherein a reflectivity or each of the top mirror and the bottom mirror is selected to provide an emission ratio" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172, where the reflectivity of 120 is selected to achieve an output with an intensity equal to the noted percent range which results in a particular emission ratio).  "A back-monitor photo-sensitive sensor configured to measure light emitted by the optical element through the bottom mirror and determine a measured current" (p. [0038] and Fig. 1, pts. 158 and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter.  In view of the teachings of Schrock regarding a laser device including a monitor photodiode, the specific relative arrangement of the laser and photodiode as taught by Carter would enhance the teachings of Schrock by providing an assembled structure including the necessary components to allow the laser to illuminate the photodiode.
The combination of Schrock and Carter does not explicitly disclose, "At least 10% of the light emitted by the optical element is emitted by the bottom mirror."  Baldwin discloses, "At least 10% of the light emitted by the optical element is emitted by the bottom mirror" (col. 10, lines 19-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Schrock and Carter with the teachings of Baldwin.  In view of the teachings of Schrock regarding a laser diode including a sensor for controlling laser operation and the teachings of Carter regarding an laser and sensor arrangement, alternately configuring the degree of light directed to the sensor such that at least 10% of light is directed to the sensor as taught by Baldwin would enhance the teachings of Schrock and Carter by allowing for a relatively low power output while also ensuring sufficient power is provided to the sensor to ensure the sensor functions properly.

Regarding claim 2, Schrock discloses, "Wherein the comparator comprises a high impedance input comparator with hysteresis" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 3, Schrock discloses, "Wherein the back-monitor photo-sensitive sensor comprises a back-monitor photodiode" (col. 3, lines 22-24 and Fig. 2, pt. PD).  Schrock does not explicitly disclose, "The optical element is directly mounted [on the back-monitor photodiode]."  Carter discloses, "The optical element is directly mounted [on the back-monitor photodiode]" (p. [0032] and Fig. 1, pts. 150 and 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 4, Schrock does not explicitly disclose, "Wherein the optical element comprises a VCSEL."  Carter discloses, "Wherein the optical element comprises a VCSEL" (p. [0031] and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 6, Schrock discloses, "A control toggle unit configured to toggle power to the optical element upon receiving the high signal or the low signal" (col. 4, lines 41-53 and Fig. 2, pt. 36).  

Regarding claim 8, Schrock discloses, "Providing an optical element within the optical element package" (col. 2, lines 57-67 and Fig. 1. pt. 24).  "Comparing the measured signal to an expected reference value" (col. 4, lines 41-53 and Fig. 2, pt. 48, where voltage at node 49 is compared to a reference voltage of the circuit ground).  "Transmitting a high signal if the measured current is greater than the expected reference value and a low signal if the measured current is less than the expected reference value" (col. 4, lines 41-53 and Fig. 2, pt. 48, where the output signal goes low when node 49 goes positive due to absence of a feedback signal along 38 which results from PD producing a lower current).  Schrock does not explicitly disclose, "The optical element having a top mirror and a bottom mirror."  "Selecting a reflectivity of each of the top mirror and the bottom mirror to provide an emission ratio."  "Emitting light from the optical element."  "Wherein light is emitted from each of the top mirror and the bottom mirror."  "Wherein more than 50% of the light emitted by the optical element is emitted from the top mirror."  "Receiving light emitted from the bottom mirror at a back-monitor photodiode and measuring the light to determine a measured signal."  Carter discloses, "The optical element having a top mirror and a bottom mirror" (p. [0031] and Fig. 1, pts. 110 and 120).  "Selecting a reflectivity of each of the top mirror and the bottom mirror to provide an emission ratio" (p. [0038] and Fig. 1, pts. 110, 120, and 170, where the reflectivity of 120 is selected to achieve an output with an intensity equal to the noted percent range which results in a particular emission ratio).  "Emitting light from the optical element" (p. [0031] and Fig. 1, pts. 110 and 170).  "Wherein light is emitted from each of the top mirror and the bottom mirror" (p. [0038] and Fig. 1, pts. 110, 120, 170, and 172).  "Wherein more than 50% of the light emitted by the optical element is emitted from the top mirror" (p. [0038]).  "Receiving light emitted from the bottom mirror at a back-monitor photodiode and measuring the light to determine a measured signal" (p. [0038] and Fig. 1, pts. 158 and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  
The combination of Schrock and Carter does not explicitly disclose, "At least 10% of the light emitted by the optical element is emitted by the bottom mirror."  Baldwin discloses, "At least 10% of the light emitted by the optical element is emitted by the bottom mirror" (col. 10, lines 19-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Schrock and Carter with the teachings of Baldwin for the reasons provided above regarding claim 1.  

Regarding claim 9, Schrock discloses, "Executing one or more corrective actions if the measured signal is different from the expected reference signal" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 10, Schrock discloses, "Wherein executing one or more corrective actions comprises de-energizing the optical element" (col. 4, lines 53-62 and Fig. 2, pt. 48).  

Regarding claim 23, the combination of Schrock and Carter does not explicitly disclose, "Wherein the emission ratio is one of 10%/90%, 30%/70%, or 50%/50%."  Baldwin discloses, "Wherein the emission ratio is one of 10%/90%, 30%/70%, or 50%/50%" (col. 10, lines 19-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Schrock and Carter with the teachings of Baldwin for the reasons provided above regarding claim 1.  

Regarding claim 24, Schrock does not explicitly disclose, "Wherein the optical element further comprises a transparent substrate."  "Wherein the transparent substrate supports the top mirror and the bottom mirror."  "The back-monitor photo-sensitive sensor is provided below the transparent substrate."  Carter discloses, "Wherein the optical element further comprises a transparent substrate" (p. [0032] and Fig. 1, pt. 150).  "Wherein the transparent substrate supports the top mirror and the bottom mirror" (p. [0032] and Fig. 1, pts. 110, 120, and 150).  "The back-monitor photo-sensitive sensor is provided below the transparent substrate" (p. [0032] and Fig. 1, pts. 150 and 156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Regarding claim 25, Schrock does not explicitly disclose, "A metal contact below the substrate."  "Wherein the metal contact is patterned to remove an area that is in-line with a light emission of the optical element."  Carter discloses, "A metal contact below the substrate" (p. [0034] and Fig. 1, pts. 130 and 150).  "Wherein the metal contact is patterned to remove an area that is in-line with a light emission of the optical element" (p. [0034] and Fig. 1, pts. 130, 150, and 152, where the portion of 130 is patterned such that no part of 130 is present within recess 152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schrock with the teachings of Carter for the reasons provided above regarding claim 1.  

Claims 12, 13, 16 through 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Balimann et al. (Balimann, US Pub. 2017/0350581) in view of Balslev (US Pub. 2018/0342853).

Regarding claim 12, Balimann discloses, "At least one optical element arranged on a submount" (p. [0011] and Fig. 2, pts. 106 and 107).  "A window configured and arranged to allow light emitted from the optical element to pass through the window" (p. [0011] and Fig. 2, pts. 104 and 106).  "A plurality of micro lenses arranged on at least a portion of the window" (p. [0012] and Fig. 2, pts. 104 and 110).  "[The plurality of micro lenses] such that the light from the optical element contacts the plurality of micro lenses" (p. [0012] and Fig. 2, pts. 106 and 110).  "Wherein a number of micro lenses in the optical element package exceeds a number of optical elements in the optical element package" (p. [0012] and Fig. 2, pts. 104 and 110, where the number of microlenses exceeds the number of emission beams).  Balimann does not explicitly disclose, "Wherein the micro lenses scatter a portion of the light back into the package."  "A photodiode arranged on the submount beside the at least one optical element."  "[The photodiode] offset from the plurality of micro lenses."  Balslev discloses, "Wherein the micro lenses scatter a portion of the light back into the package" (p. [0041] and Fig. 1, pts. 102, 106, 110, and 114).  "A photodiode arranged on the submount beside the at least one optical element" (Fig. 2, pts. 102 and 104, where photodiodes 102 are mounted on the same surface as lasers 104 such that the photodiodes must be mounted on the submount when implemented within Balimann).  "[The photodiode] offset from the plurality of micro lenses" (p. [0041] and Fig. 1, pts. 102, 106, 110, and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balimann with the teachings of Balslev.  In view of the teachings of Balimann regarding light source including a laser desired to be eye safe, the additional inclusion of a sensor that receives light scattered from a lens as taught by Balslev would enhance the teachings of Balimann by allowing for feedback control of the laser device.

Regarding claim 13, Balimann discloses, "Wherein the optical element comprises one or more VCSEL devices" (p. [0011] and Fig. 2, pt. 106).  

Regarding claim 16, Balimann discloses, "Wherein the plurality of micro lenses are arranged in a regular array pattern" (Fig. 1, pts. 110).  

Regarding claim 17, the combination of Balimann and Balslev does not explicitly disclose, "Wherein the one or more micro lenses are positioned such that the majority of light from the optical element passes through the window."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the majority of light to exit the device rather than to be employed for sensing so as to allow the majority of power consumed to be usefully converted to output light rather than employed for internal sensing and regulation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Balimann discloses, "A spacer arranged between the submount and the window" (p. [0011] and Fig. 2, pts. 104, 107, and 108).  

Regarding claim 20, Balimann discloses, "Wherein the one or more micro lenses are arranged on the window so as to be aligned with a central axis of light emitted from the VCSEL device" (Fig. 1, pts. 106 and 110, where some manner of alignment is necessarily present between the emitters and the lenses).  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Balimann in view of Balslev and further in view of Schneider et al. (Schneider, US Pub. 2012/0293625).

Regarding claim 15, the combination of Balimann and Balslev does not explicitly disclose, "Wherein the plurality of micro lenses are arranged in an irregular pattern."  Schneider discloses, "Wherein the plurality of micro lenses are arranged in an irregular pattern" (p. [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Balimann and Balslev with the teachings of Schneider.  In view of the teachings of Balimann regarding the use of a plurality of laser elements coupled out of a package via a plurality of lens elements, the alternate arrangement of the lasers and correspondingly of the lenses in an irregular pattern as taught by Schneider would enhance the teachings of Balimann and Balslev by allowing for lasers to provide illumination without detrimental coherence effects between lasers.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Balimann in view of Balslev and further in view of Baldwin.

Regarding claim 19, the combination of Balimann and Balslev does not explicitly disclose, "Wherein at least 20% of the light emitting from the optical element scatters back into the optical element package."  Baldwin discloses, "Wherein at least 20% of the light emitting from the optical element scatters back into the optical element package" (col. 10, lines 19-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Balimann and Balslev with the teachings of Baldwin.  In view of the teachings of Balslev regarding a laser diode including a sensor for controlling laser operation, alternately configuring the degree of light directed to the sensor such that at least 10% of light is directed to the sensor as taught by Baldwin would enhance the teachings of Balimann and Balslev by allowing for a relatively low power output while also ensuring sufficient power is provided to the sensor to ensure the sensor functions properly.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Balimann in view of Balslev and further in view of Shpunt et al. (Shpunt, US Pub. 2012/0140109).

Regarding claim 21, Balimann discloses, "[The lateral scattering] thereby increasing the eye safety of the device" (p. [0015]).  
The combination of Balimann and Balslev does not explicitly disclose, "Wherein a portion of the light emitted is scattered laterally."  Shpunt discloses, "Wherein a portion of the light emitted is scattered laterally" (p. [0059] and Fig. 5, pts. 92, 94, 96, 98, 102, 104, 106, and 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Balimann and Balslev with the teachings of Shpunt.  In view of the teachings of Balimann regarding the arrangement of a plurality of microlenses on a transparent package window for projecting light therethrough, the arrangement of the microlenses to ensure light is diverging from the microlenses as taught by Shpunt would enhance the teachings of Balimann, and Balslev by increasing the surface area over which the intensity is provided to reduce the intensity per surface area and thereby enhance eye safe operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828